NO. 07-05-0308-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL D

                                      DECEMBER 14, 2005
                                ______________________________

                                       REBECCA HERNANDEZ,

                                                                            Appellant

                                                      v.

                           CITY of LUBBOCK and BLAKE LITTLEJOHN,

                                                            Appellees
                              _________________________________

                FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                      NO. 2005-529,164; HON. SAM MEDINA, PRESIDING
                            _______________________________

                                      Order of Dismissal
                               _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Pending before the court is a motion to dismiss this appeal, filed by appellee Blake

Littlejohn.1 Therein, Littlejohn contends that we have no jurisdiction over the cause since

the appeal is interlocutory. Furthermore, it allegedly is interlocutory because no final order

disposing of all claims against all parties was executed by the trial court. In particular, the




       1
           Though appellant has had ten days to reply to the motion, no reply has been filed to date.
trial court’s order of dismissal did not include the City of Lubbock (Lubbock). The record

before us supports the contention of Littlejohn.

       Hernandez sued both Lubbock and Littlejohn for damages. In response, Littlejohn

filed a motion to dismiss the suit against him. The trial court granted his motion and

entered an order “dismiss[ing] with prejudice” the claims against Littlejohn. Nothing was

said about the claims asserted against Lubbock.

       Save for a few instances, courts of appeal have appellate jurisdiction only over final

orders and judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Additionally, a judgment is final only when it disposes of all claims asserted by or against

all parties. M. O. Dental Lab v. Rape, 139 S.W.3d 671, 676 (Tex.2004); Lehmann v.

Har-Con Corp., 39 S.W.3d at 195. Here, the order from which appeal was taken did not

dispose of all claims against all parties. Nor does the record contain evidence evincing that

Hernandez’ claims against Lubbock were disposed of via any other order.

       Accordingly, we dismiss this appeal for want of jurisdiction.



                                                   Per Curiam




                                             2